Order filed June 23, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00281-CV
                                  ____________

                     MOHAMAD G. ALATKI, Appellant

                                        V.

   TIDEWATER FINAANCE COMPANY D/B/A TIDEWATER MOTOR
      CREDIT AND D/B/A TIDEWATER CREDIT SERVICES, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1055857

                                   ORDER

      This is an appeal from a judgment signed February 19, 2015. The notice of
appeal was due March 23, 2015. See Tex. R. App. P. 26.1. Appellant, however,
filed his notice of appeal on March 26, 2015, a date within 15 days of the due date
for the notice of appeal. A motion for extension of time is necessarily implied
when the perfecting instrument is filed within 15 days of its due date. Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to
extend time to file the notice of appeal. While an extension may be implied,
appellant is still obligated to come forward with a reasonable explanation to
support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974
S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3; 10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.



                                PER CURIAM